ROBERTSON, Presiding Judge
(concurring specially).
It is my opinion that the Board, the trial court, and the parties to this appeal are misapplying the holding in Mahaffey v. Board of Managers, 515 So.2d 1261 (Ala.Civ.App.1987). Mahaffey does not prevent the Board from granting prospective relief from the underpayment of benefits or prospective relief from the overpayment of benefits. This court affirms because Limbaugh’s petition for the writ of mandamus was time-barred by the provisions of Act No. 1272, 1973 Ala. Acts (Reg. Session).